           Case 3:20-cv-06057-RS Document 82 Filed 02/12/21 Page 1 of 1




 1                            IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                    SAN FRANCISCO DIVISION
 4
 5    STATE OF CALIFORNIA, et al.,                 Case No. 3:20-cv-6057-RS
 6                   Plaintiffs,                   ORDER STAYING CASE FOR 60
 7                                                 DAYS
      v.
 8
      COUNCIL ON ENVIRONMENTAL
 9    QUALITY, and MARY NEUMAYR, in
10    her official capacity as Chair of the
      council on Environmental Quality,
11
                     Defendants.
12
13
14          Federal Defendants and Plaintiffs have submitted a joint stipulation to stay this case for

15   60 days. Pursuant to the Stipulation, the case is hereby STAYED for 60 days from the date of

16   this order. All currently pending deadlines are hereby VACATED.

17          A status conference to discuss future proceedings in this case and the related case, Alaska

18   Community Action on Toxics v. CEQ, No. 3:20-cv-05199-RS (N.D. Cal.), is set for April 15,

19   2021. The parties shall submit a joint status report regarding future proceedings no later than 7

20   days before the status conference.

21          IT IS SO ORDERED.

22                  February 12, 2021
            Dated: __________________

23
24                                                _______________________________
                                                  Richard Seeborg
25                                                CHIEF UNITED STATES DISTRICT
                                                  JUDGE
26
27
28



     California v. CEQ, No. 3:20-cv-06057-RS                                                   1
